Opinion op
Bickertqn, J.
I fully concur in the foregoing opinion on all points, with the exception of the one holding the trustee answerable for any loss caused by, or which may arise from, the Eai Ilee mortgage investment. It was undoubtedly the duty of the trustee to ascertain the status of the mortgagor’s leasehold interest; this was confessedly neglected by him, and if the said mortgage was now held by him as one of the assets of the remaining half of the estate he would certainly be responsible for any loss arising from it. If it were not for the offer made to Mr. Banning by Mr. Allen giving him the option of receiving his half of the estate in cash, I should not have to dissent on this one point. If the trustee had tendered him his half in coin he would have had to take it. There was nothing to prevent the trustee realizing on enough of the investments to pay Banning his half in cash, but he was given his choice, he' decided to select from the securities; he had, for months, every chance to investigate and examine these investments. Alien had some time previously spoken generally of the investments as being good, but not of any one in particular. There were a number of' others to select from; this one was paying a high rate of interest, viz.: ten (10) per cent, per annum, and that may have been what induced Banning to select it. He was not bound to take it; he had the option of taking any other or even the coin. The trustee did not, under the circumstances, put himself in the position of a guarantor. Mr. Banning was acting with his eyes open and upon his own judgment. It seems to me that at the time Banning selected these securities the relation of *466trustee and beneficiary had changed materially. The trustee had offered to do all that could be required of him, viz.: in paying the beneficiary his half of the estate in coin. This * offer was not accepted; he, Banning, preferred securities and selected them himself.